ORDER

PER CURIAM.
Linda Hurley (“Hurley”) appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) finding that she sustained a 7.5% permanent partial disability of her body as a whole referable to the lower back, and finding no liability on the part of the Second Injury Fund.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is supported by competent and substantial evidence on the whole record. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. We affirm the Commission’s decision pursuant to Rule 84.16(b).